                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


 MEGHAN BRIGHT, as Curator of the                 )
 ESTATE OF LEONARD FOOTE, and                     )
 GARY WEIR, as Administrator of the               )
 ESTATE OF JEAN HOWARD, on their                  )      NO. 3:19-cv-00374
 own behalf and all others similarly situated,    )
                                                  )      JUDGE CAMPBELL
 Plaintiffs,                                      )      MAGISTRATE JUDGE HOLMES
                                                  )
 v.                                               )
                                                  )
 BROOKDALE SENIOR LIVING, INC.,                   )
                                                  )
 Defendant.                                       )


                                              ORDER

       Pending before the Court is Defendant Brookdale Senior Living Inc.’s Motion to Compel

Arbitration and Stay Proceedings. (Doc. No. 33). Plaintiff Jean Howard filed a response in

opposition to the motion with exhibits (Doc. No. 68, Exhibits A-L). Defendant filed a reply. (Doc.

No. 78).

       For the reasons stated in the accompanying Memorandum, Defendant’s Motion to Compel

Arbitration and Stay Proceedings is GRANTED. The parties shall promptly notify the Court when

arbitration is complete. On or before April 17, 2020, the parties shall file briefs addressing whether

the stay should extend to the remaining claims in this case.

       It is so ORDERED.



                                                      ___________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE
